Title: Enclosure: Thomas Jefferson’s List of Batture-Related Papers and Pamphlets sent to Counsel, 23 March 1811
From: Jefferson, Thomas
To: 


             Papers, pamphlets, Exhibits Etc. made up for the use of Counsel.
            
              
                No
 
                1. a volume in 8vo
                and a volume in 4to
 
                }
                
 Note Nos 1. & 3. are sent to Messrs  Hay and Wirt, & No 2. to mr Tazewell.
 
              
              
                
                2. do
 
                and do
 
              
              
                
                3. do
 
                and do
 
              
            
            Contents as follows.
            
              
                  Livingston’s Address to the people of the US.
                in
                No 1.
              
              
                 Report of the Case of Gravier v. the city of N.O.
                
                No 1.
              
              
                Correspondence
                
                No 1. 2.
              
              
                 Derbigny’s opinion on the Case for Counsel.
                
                No 1. 2. 3.
              
              
                  Livingston’s Examination of the title of the US.
                
                No 1. 2.
              
              
                 Duponceau’s Opinion on the Case of the Batture.
                
                No 1. 2.
              
              
                Livingston’s Case for Counsel & 13. Queries.
                
                No 1. 2.
              
              
                 Answers to the 13. queries by Ingersoll & Rawle.
                
                No 1. 2.
              
              
                 Tilghman & Lewis
                
                No 1. 2.
              
              
                  Poydras’s Address to the legislature of N.O.
                
                No 1. 2. 3.
              
              
                Defence of the right of the public to the batture
                
                No 1. 2. 3.
              
              
                Further Observations
                
                No 1. 2. 3.
              
              
                Speech of Feb. 2. 10.
                
                No 1. 2. 3.
              
              
                Mar. 14. 10.
                
                No 1. 2. 3.
              
              
                 Examination of the jdmt of the court by Moreau de Lislet.
                
                No 1. 2. 3.
              
              
              
                
 
 Thiery’s Reply to Duponceau
                
                No 1. 2. 3.
              
              
                Appendix to do
                
                No 1. 2. 3.
              
              
                
 Derbigny’s Refutation of Duponceau
                
                No 1. 2. 3.
              
              
                
 Thiery’s Examination of the claim of the US.
                
                No 1. 2. 3.
              
              
                Pieces Probantes
                
                No 1. 2. 3.
              
              
                
 
 Memoire de Moreau de Lislet. MS.
                
                No 1.
              
            
            
            
              
                Papers for information.
              
              
                
 
 Edict for establishing a West India company. 1664. May. translated.
              
              
                
 
 
 
 Extracts from a Collection of Royal decrees by Neron & Girard. 1683. April. 1710. Feb. translated.
              
              
                
 Extract from the Repertory of Guiot. translated.
              
              
                
 Affidavit of Poydras, with a translation.
              
              
                
 Deed of J. Gravier to Peter de la Bigarre. 1806. Dec. 14. Copy unauthenticated.
              
              
                
 BelleChasse & Macartey’s Speech to the militia. 1807. Aug. 15.
              
              
                the Governor’s Speech to the people on the Batture. 1807. Sep. 15.
 
              
              
                
 
 Tanesse’s Report to the Mayor. 1809. Apr. 23. Copy unauthenticated.
              
              
                
 Notes on the sale of the batture by B. & J. Gravier.
              
              
                Petition of the Mayor, Aldermen & citizens of N. O. to Congress. 1809. Nov. 11.
              
              
                
 
 Du Jarreau’s Address to the Mayor & Aldermen of N. O. 1808. Aug. 24.
              
              
                
 Livingston to the Public. 1810. Nov. 17. an advertisement.
              
            
            
            
              
                Exhibits authenticated.
                
              
              
                Deed of
         
                
            
            B. Gravier to
             
         
                
            
            Poyfaré.
         
                415.
                f. ‘frente al rio.’
                88.
                f. depth.
                1789.
              
              
                
                
                
            Girod, Claude François; and batture controversy, 3:484Girod.
         
                51
         
                ½ do
         
                160.
                
                1794.
              
              
                
                
                
            
            St
               Jean
            
         
                240.
                 
            do
         
                160.
                
                1789.
              
              
                
                
                
                706.
                ½
                
              
              
                
                
                
            Legendre
         
                60.
                f. ‘frente a la levé de este rio.’
                160.
                f. depth.
                1789.
              
              
                
                
                
            
            Roland.
         
                90.
                f. do
         
                160.
                
                1788.
              
              
                
                
                
            
            Toledano.
         
                60.
                
            do
         
                160.
                
                1789.
              
              
                
                
                
            
            Ravara.
         
                60.
                
            do
         
                160.
                
                1789.
              
              
                
                
                
            
            Vessie
            
         
                240.
                
            do
         
                160.
                
                1789.
              
              
                
                
                
            
            Laurent.
         
                30.
                
            do
         
                160.
                
                1788.
              
              
                
                
                
            
            Ramos.
         
                70.
                 
            do
         
                160.
                
                1788.
              
              
                
                
                
                610
                
              
              
                
                
            
            J. Gravier to
            
         
                
            Poydras
         
                
                
            ‘fronting the river.’
                
                
                1808.
              
            
            
              
                
 Extract from the Register of the Cabildo of N. O.1801. June 5.
              
              
                Statement of the expences of repairing the levée
              
              
                
 The Case of Livingston v. D’Orgenois in the District court of Orleans 1810. July 4–Nov. 14.
              
              
                
 Affidavits of Pelletier, surveyor. 1807. Dec. 5.
              
              
                John Gravier v. the Mayor Etc of N. O. in the Superior court. 1807. Mar. 25.
              
              
                
 
 Depositions of Livandais & Laveau Trudeau taken in the cause.
              
              
                Pelletier’s plans of the city & fauxbourgs, the Batture, Livingston’s works Etc
              
            
            
            
            Exhibits from the office of the Secretary of State to be returned to that office after trial
            
              
                Deed of
                 B. Gravier to Nicholas Gravier for 13. lots ‘haciendo frente al rio Misipi.’ 1794.
              
              
                
                 Nichs Gravier to Escot. 60.f ‘de frente al rio.’ 1794.
              
              
                
                
 
			 Girod. 39½ do1794.
              
              
                
                
  Wiltz. 60.do1794.
              
              
                
                 John Gravier to P. de la Bigarre ⅔ of the Batture 1804. Mar. 20.
              
              
                
                for the whole batture except 1. lot. 1806. Dec. 14.
              
            
             Piedesclaux’s affidavit. 1807. Oct. 14.
            
              
                
            
			 Letter of Govr Claiborne
         
                
             to the Secretary of State. N.O.
         
                1807.
                Sep.
                3.
                recd
         
                Oct.
                13.
              
              
                do
         
                to do
         
                
                Sep.
                16.
                
                
                26.
              
              
                it’s inclosures.
                
            
            
			         James Brown to Govr Claiborne.
         
                
                Sep.
                12.
                
              
              
                
                
            
            
			         Garland
            to do
            
         
                
                
                14.
                
              
              
                
                
            
            E. Livingston
             to the Governor
         
                1807.
                Sep.
                15.
                
              
              
                
                
            the Governor
             to E. Livingston
         
                
                
                15.
                
              
              
                
                
            the Governor’s speech to the people
                
                
                16.
                
              
              
                
             Letter of the Atty Genl Rodney
         
                to the Secy of State. (his Opinion.)
                
                Oct.
                24.
                
              
              
                
                to the President (his Opinion)
                
                
                24.
                
              
              
                Letter of Govr Claiborne
         
                to Secy of State. Concordia. 1807.
                
            
         
                Oct.
                5.
                recd
         
                Nov.
                9.
              
              
                
                
            
			 it’s inclosures. Gravier v. the Mayor Etc of N.O.
            
         
                
                
                
                record.
              
              
                
            do
         
                to do
            
            N.O.
         
                1807.
                Nov.
                13.
                
              
              
                [here should come in the Sec. Sta.’s lre to Gov. Claiborne of 1807. Nov. 30. misdated & misplaced 1808]
         
              
              
                
            
            the Secy at War
            
         
                to the Commandg officer at N.O.
         
                
                Nov.
                30.
                
              
              
                
            
            Govr Claiborne
         
                to the Sec. of State. N.O.
         
                1808.
                
                29.
                recd
         
                Mar.
                22.
              
              
                
                inclosures D’Orgenoy to the Governor
         
                
                
                27.
                
            [misdated 07. 
            for 08.]
         
              
              
                
                copy of the injunction.
                
                
                5.
              
              
                
            
            Govr Claiborne
         
                to the 
               Sec. of State
            
         
                
                Apr.
                26.
                recd
         
                June
                14.
              
              
                
                
            to the Presidt of the US.
                
                May
                20.
                
                June
                17.
              
              
                
                to do
         
                
                Jan.
                15.
                
                Mar.
                7.
              
              
                
                to do
         
                
                
                29.
                
                Mar.
                1.
              
              
                
                to do
         
                
                Apr.
                16.
                
                May
                26
         
              
              
                
                to do
         
                
                Sep.
                1.
                
                Oct.
                3.
              
              
              
                
                to do
         
                
                Oct.
                5.
                
                Nov.
                6.
              
              
                
                to do
         
                
                Oct.
                24.
                
                
                19.
              
              
                
            
            Sec. of State
         
                to Govr Claiborne
         
                misdated 1808. for 1807. Nov. 30
         
              
              
                Petition of the citizens of Orleans to Congress.
                
                
                recd
             
         
                1808.
                Dec. 
                6.
              
              
                letter of Govr Claiborne to the Secy of State
         
                1809.
                Jan.
                2.
                
            
         
                
              
              
                inclosures Govr Claiborne to the Mayor of N.O.
         
                1808.
                Dec.
                22.
                
              
              
                
            
            the Mayor to Tanesse surveyor.
                
                
                24.
                
            
         
                
              
              
                
            
            Tanesse to the Mayor
            
         
                
                
                28.
                
              
              
                
            
            
            
            
            
 the Master Warden & Wardens to Govr Claiborne
            
            
            
            
         
                
                
                28.
                
              
              
                
            the Mayor of N.O. to Govr Claiborne
         
                
                
                30.
                
              
              
                
            the Govr
             to the Mayor of N.O.
         
                
                Nov.
                17.
                
              
              
                
            the Mayor to the Governor
         
                
                
                18.
                
              
              
                
            
            
            Tanesse’s survey.
         
                
              
              
                letter of E. Livingston without date or address. [to some member of the admn]
         
              
              
                
            
            E. Livingston to the Secy of State. Smith.
                1809.
                June
                27.
                
              
              
                
            the Atty Genl Rodney to the Secrety of State
            
         
                Sep.
                27.
                
              
              
                
            
            E. Livingston to the Sec. of State
         
                
                Oct.
                5.
                
              
              
                
            
               letter of the Sec. of State to the Atty of the District of Orleans. Grymes.
               
            
         
                1809.
                Oct.
                5.
                
              
              
                
            
            Govr Claiborne to Th: Jefferson 
            N.O.
            
         
                1810.
                Feb.
                1.
                
              
              
                
            inclosure. Vote of thanks of Legisl. of Orleans to Th:J
 
              
            
            Resolutions of the legislature of Orleans on the subject of the batture.
            
              
                
 Th: Jefferson
              
              
                Mar. 23. 1811.
              
            
            
              
                
 
 Lafon’s Plan of the city of N.O. sent to & environs sent
                to Messrs Hay & Wirt.
              
              
                Boqueta’s do
                to mr Tazewell.
              
            
          